     Case 3:15-cv-01868-MMA-NLS Document 111 Filed 12/01/20 PageID.1888 Page 1 of 2



1
2
3
4
5
6
7
8
9                             UNITED STATES DISTRICT COURT
10                          SOUTHERN DISTRICT OF CALIFORNIA
11
       D.C., a minor by and through his                      Case No.: 15-cv-1868-MMA (NLS)
12     Guardian Ad Litem, Helen Garter, on
       behalf of himself and all others similarly            ORDER GRANTING EX PARTE
13     situated,                                             MOTION TO STRIKE
14                                                           [Doc. No. 110]
                                          Plaintiff,
15     v.
16     COUNTY OF SAN DIEGO, et al.,
17
                                      Defendants.
18
19
            On December 1, 2020, Defendant County of San Diego (the “County”) filed a
20
      motion to strike exhibits A and B in opposition to Plaintiff’s motion for leave to file a
21
      second amended complaint. According to the County, these exhibits inadvertently
22
      contain references to Minor Plaintiff’s date of birth and address. The County also seeks
23
      to replace exhibits A and B with redacted versions (Doc. Nos. 110-1 and 110-2). Having
24
      reviewed the motion, good cause appearing, the Court GRANTS the County’s motion
25
      and STRIKES exhibits A and B to the County’s opposition to Plaintiff’s motion for
26
      leave to file a second amended complaint (Doc Nos. 109-1 and 109-2). The Court further
27
      ORDERS the redacted exhibits filed as of the date of this order and accordingly
28

                                                       -1-                    15-cv-1868-MMA (NLS)
     Case 3:15-cv-01868-MMA-NLS Document 111 Filed 12/01/20 PageID.1889 Page 2 of 2



1     DIRECTS the Clerk of Court to file the redacted exhibits as separate entries on the
2     docket of the case.
3           IT IS SO ORDERED.
4     Dated: December 1, 2020
5                                                 _____________________________
6                                                 HON. MICHAEL M. ANELLO
                                                  United States District Judge
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 -2-                     15-cv-1868-MMA (NLS)
